

117 HR 4717 IH: Global Migration Agreement Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4717IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Ms. Omar introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo promote the adoption of a binding Global Migration Agreement, and for other purposes.1.Short titleThis Act may be cited as the Global Migration Agreement Act.2.Global Migration Agreement(a)In generalThe Secretary of State, the United States Permanent Representative to the United Nations, and other officials of the Department of State shall use the voice, vote, and influence of United States in bilateral relationships and multilateral organizations to promote the adoption of a binding Global Migration Agreement that should—(1)address the root causes of migration, the vulnerabilities faced by migrants, and integration of migrants into their new countries;(2)centralize the human rights of migrants, including their rights to health;(3)recognize the particular vulnerabilities of marginalized groups, including—(A)women;(B)members of the LGBTQIA+ community;(C)racial, ethnic, and religious minorities; and(D)indigenous people;(4)establish clear, ambitious quantitative and qualitative benchmarks according to each country’s capacity and need;(5)provide global funding for crisis response involving migrants at risk, whether their migration is internal or cross-border;(6)establish clear reporting requirements for countries on their progress in achieving the benchmarks specified in this subsection;(7)establish mechanisms for support, including funding, for countries and localities taking on a disproportionate burden of forced migration;(8)expand and revise existing categorizations and definitions of migrants to incorporate classes of vulnerable migrants who are currently unprotected by international norms and laws; and(9)establish clear consensus on the due process rights of migrants, regardless of their motivations for migrating.(b)ReportsNot later than 180 days after the date of the enactment of this Act and every 180 days thereafter, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on progress made toward adopting the Global Migration Agreement described in subsection (a).